E. Darwin Smith, Justice.
On perceiving that the causes on the calendar for the circuit were put on according to the dates of the respective issues, without respect to the character of the cause or question to be presented or tried, Judge Smith remarked, that the notes of issue to the clerk should always show what the issue for trial was, so that the causes might he placed on the calendar and called in their relative order.
At the circuit issues of fact, to he tried by the jury, should be placed first on the calendar in their order according to the dates of their respective issues. Demurrers, and other issues of law, and issues of fact, to be tried by the court, should be placed by themselves, forming a separate class, as at special term— demurrers having the preference, and then other issues of law and issues of fact to be tried by the court last.
This is the only rational way to get over the inconsistency of §§ 255 and 257 of the Code, and give to issues of law preference obviously intended for them, and quite important.